02-12-219-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00219-CV
 
 



Garden Ridge, L.P.


 


APPELLANT




 
V.
 




Denise Cotton


 


APPELLEE 



 
------------
 
FROM THE 211th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered the parties’ “Joint Motion To Reinstate Appeal And Render
Judgment.”  Because the parties have settled all matters in the appeal, it is
the court’s opinion that the motion should be granted.  In accordance with the
parties’ agreement, we reverse the trial court’s judgment and render judgment
that appellee take nothing.  See Tex. R. App. P. 42.1(a)(2)(A); 43.2(c).
          Costs
of the appeal shall be paid by appellant, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
 
                                                                             PER
CURIAM
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ. 

 
DELIVERED:
 July 5, 2012




[1]See
Tex. R. App. P. 47.4.